United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-3556
                                 ___________

Janis Diane Wynns; Harry Kirk *
Wynns,                      *
                            *
         Appellants,        *
                            *
Appeal from the United States
    v.                      *                                                Tax
Court.
                            *
Commissioner of Internal Revenue,                                            *
        [UNPUBLISHED]
                            *
         Appellee.          *
                      ___________

                                        Submitted: September 5, 1997
                                                Filed: September 10,
1997
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    Janis D. and Harry K. Wynns appeal from the United
States Tax Court&s1 determination that the Internal
Revenue Service&s assessment of tax deficiencies was
correct.   Upon review of the record and the parties&
briefs, we affirm the judgment of the Tax Court on the
basis of the reasons articulated in its decision. See
8th Cir. R. 47B.

       1
        The Honorable Robert N. Armen, Jr., United States Tax Court Judge.
-2-
    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-